Citation Nr: 9903001	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional bilateral hearing loss as a 
result of surgical treatment in 1987 by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  There is no competent medical evidence that VA surgery on 
the veteran's left ear in April 1987 caused any additional 
disability, to include decreased auditory acuity.  

2.  There is no competent medical evidence that VA surgery on 
the veteran's right ear in November 1987 caused any 
additional disability, to include decreased auditory acuity.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or disease or an aggravation of an 
injury or disease resulting in additional disability by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Feb. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether he suffered additional 
disability as a result of VA surgical treatment in April 1987 
and November 1987.

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existent disease or injury suffered as a 
result of VA surgical treatment, the following considerations 
will apply:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of the VA surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2) (1998).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the veteran's case, the record discloses that he underwent 
surgery on both ears in 1987 admissions to a VA Medical 
Center.  In April 1987, a left tympanomastoidectomy and 
tympanoplasty were performed.  In November 1987, a right 
modified radical mastoidectomy was performed.  

Prior to any VA ear surgery, the veteran had suffered from 
bilateral chronic otitis and bilateral mixed (sensorineural 
and conductive) hearing loss.  Subsequent to the two surgical 
procedures, the veteran underwent a VA audiological 
examination in December 1987.  At that time, decreased 
auditory acuity of the right ear was demonstrated, and the 
thresholds of the left ear were mildly improved.  
Understanding for speech was within normal limits in both 
ears.

The veteran has contended that the VA surgical treatment of 
his ears in April 1987 and November 1987 caused additional 
hearing loss.  At a personal hearing before the undersigned 
Member of the Board in July 1998 at the St. Louis RO, he 
testified that after the operations, when he went hunting, he 
did not hear sounds made by dogs and other animals as well as 
he did prior to surgery.

Whether the VA mastoidectomies injured the veteran's ears so 
as to result in additional loss of auditory acuity is a 
question of medical causation.  The veteran is not qualified 
to render an opinion on that issue.  Espiritu.  No physician 
has found a causal connection between the VA surgery on the 
right ear in November 1987 and diminished auditory acuity in 
that ear in December 1987.  At a VA ear, nose and throat 
examination in November 1991, the examiner noted that the 
veteran had a history of bilateral sensorineural and 
conductive hearing loss for at least 25 years.  As there is 
no competent medical evidence that any worsening of the 
veteran's long-standing bilateral mixed hearing loss is in 
any way related to VA surgical treatment, his claim for 
compensation under 38 U.S.C.A. § 1151 is not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed.Cir. 1997).  
The Board views its discussion as sufficient to inform the 
veteran of the medical evidence necessary to complete his 
application for compensation under 38 U.S.C.A. § 1151 for 
additional bilateral hearing loss as a result of VA surgical 
treatment in 1987.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional bilateral hearing loss as a result of surgical 
treatment in 1987 by the Department of Veterans Affairs is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

